Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of June 27,
2005, between FATS, Inc., a Delaware corporation (the “Company”) and Ronavan R.
Mohling (the “Executive”).

 

WHEREAS, the Company is the operating subsidiary of Firearms Training Systems,
Inc. (the “Parent”), a leading worldwide provider of small and supporting arms
training simulators; and

 

WHEREAS, the Company desires to employ the Executive to serve as Chairman and
Chief Executive Officer of the Company, and the Executive desires to be employed
by the Company, upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Executive hereby agree as follows:

 

1. Employment. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to be employed by the Company upon the terms and subject
to the conditions contained in this Agreement. The term of employment of the
Executive by the Company pursuant to this Agreement (the “Employment Period”)
shall commence on June 27, 2005 (the “Effective Date”) and shall end on the
third anniversary of the Effective Date, unless earlier terminated pursuant to
Section 4 hereof.

 

2. Position and Duties; Responsibilities. (a) Position and Duties. The Company
shall employ the Executive during the Employment Period as its Chairman and
Chief Executive Officer, with the titles of Chairman and Chief Executive
Officer. The Executive shall report directly to the Board of Directors of the
Parent. During the Employment Period, the Executive shall perform faithfully and
loyally and to the best of the Executive’s abilities the duties assigned to the
Executive hereunder and shall devote the Executive’s full business time,
attention and effort to the affairs of the Company and its subsidiaries, and
shall use the Executive’s best efforts to promote the interests of the Company,
its subsidiaries and the Parent. The Executive may engage in charitable, civic
or community activities and, with the prior approval of the Board of Directors,
may serve as a director of any other business corporation, provided that such
activities or service do not interfere with the Executive’s duties hereunder or
violate the terms of any of the covenants contained in Sections 6, 7, 8, 9 or 10
hereof.

 

(b) Responsibilities. Subject to the powers, authority and responsibilities
vested in the Board and in duly constituted committees of the Board, the
Executive shall have the authority and responsibility for the Company’s
management. The Executive shall also perform such other duties (not inconsistent
with the position of Chairman and Chief Executive Officer) on behalf of the
Company and its subsidiaries as may from time to time be authorized or directed
by the Board of Directors.



--------------------------------------------------------------------------------

3. Compensation. (a) Base Salary. During the Employment Period, the Company
shall pay to the Executive a base salary at the rate of $325,000.00 per annum
(“Base Salary”), payable in accordance with the Company’s executive payroll
policy. Such Base Salary shall be reviewed annually and shall be subject to such
changes as determined by the Compensation Committee of the Board (the
“Compensation Committee”).

 

(b) Annual Bonus. During the Employment Period, the Company shall provide the
Executive the opportunity to earn an annual merit-based bonus of up to fifty
percent (50%) of this Base Salary, based upon the Company’s performance, the
Executive’s individual performance and the Company prospects and liquidity
position (the “Annual Bonus”). The actual amount of such Annual Bonus shall be
determined by the Board after the end of the Company’s fiscal year, in its sole
discretion; provided, however, that in no event may the Executive receive an
Annual Bonus in excess of fifty percent (50%) of the Executive’s Base Salary. In
addition, in the event of a Sale of the Parent (defined as the acquisition of
fifty-one percent (51%) or more of the Parent’s common stock outstanding by a
single party), Executive will be entitled to receive the maximum Annual Bonus of
fifty percent (50%) of his Base Salary for the fiscal year in which the Sale of
the Parent takes place as long as he remains employed by the Company through the
end of that fiscal year or is terminated by the Company other than for Cause.
Payment of the Annual Bonus in such circumstances will not reduce any payments
to which the Executive is entitled pursuant to Section 4 of this Agreement.

 

(c) Stock Options. In his prior Employment Agreement dated August 9, 2002, the
Executive received a grant of non-qualified stock options under the Firearms
Training System, Inc. Stock Option Plan as follows:

 

(i) The Executive was granted an option to purchase from the Parent 2,100,000 of
the company’s common shares currently outstanding. The options bear a strike
price of $0.40 per share.

 

(ii) After January 1, 2004, the options vest in equal twenty percent (20%)
portions on an annual basis over a five (5) year waiting period commencing on
January 1, 2004 (i.e., the first vesting date was January 1, 2005 and the final
vesting date is January 1, 2009). Other vesting terms and conditions will be
substantially similar to those contained in the Company’s existing option
grants, including becoming 100% vested and exercisable upon the Sale of the
Parent.

 

(d) Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in the Company’s employee benefit plans that are
generally available from time to time to executives of the Company, including
group medical, dental, life, accidental death and dismemberment, short-term
disability, long-term disability, business travel accident plans, sick leave,
vacation, and the profit sharing retirement plan (all such benefits being
hereinafter referred to as the “Employee Benefits”).

 

(e) Expense Reimbursement. During the Employment Period, the Company shall
reimburse the Executive, in accordance with the Company’s policies and
procedures, for all proper documented expenses incurred by the Executive in the
performance of the Executive’s duties hereunder.

 

2



--------------------------------------------------------------------------------

4. Termination. (a) Death. Upon the death of the Executive, this Agreement shall
automatically terminate and all rights of the Executive and the Executive’s
heirs, executors and administrators to compensation and other benefits under
this Agreement shall cease immediately, except that the Executive’s heirs,
executors or administrators, as the case may be, shall be entitled to:

 

(i) accrued Base Salary through and including the Executive’s date of death;

 

(ii) the Annual Bonus, if any, that the Executive would have received for the
fiscal year in which his death occurs had he remained employed through the end
of such year, reduced pro rata for that portion of such fiscal year not
completed by the Executive and payable at such time as the Executive would have
received such Annual Bonus had he remained employed through the end of such
fiscal year; and

 

(iii) other Employee Benefits to which the Executive was entitled on the date of
death in accordance with the terms of the plans and programs of the Company.

 

(b) Disability. The Company may, at its option, terminate this Agreement upon
written notice to the Executive if the Executive, because of physical or mental
incapacity or disability, fails to perform the essential functions of the
Executive’s position, with or without reasonable accommodation, required of the
Executive hereunder for a continuous period of one hundred twenty (120) days or
any one hundred eighty (180) days within any twelve (12) month period. In the
event of any dispute regarding the existence of the Executive’s incapacity or
disability hereunder, the matter shall be resolved by the determination of a
physician, qualified to practice medicine in the state of the Executive’s
Residence, to be selected by the Board. The Executive shall have the right to
require a second opinion from a physician qualified to practice medicine in the
state of the Executive’s residence, as selected by the Executive. If the initial
and second opinions are inconsistent, the matter shall be resolved by a third
opinion from a physician licensed to practice medicine as selected by the
agreement between the Company and the Executive. Upon such termination, all
obligations of the Company hereunder shall cease immediately, except that the
Executive shall be entitled to:

 

(i) accrued Base Salary through and including the effective date of the
Executive’s termination of employment;

 

(ii) the Annual Bonus, if any, that the Executive would have received for the
fiscal year in which the Executive’s termination of employment occurs had he
remained employed through the end of such year, reduced pro rata for that
portion of such fiscal year not completed by the Executive and payable at such
time as the Executive would have received such Annual Bonus had he remained
employed through the end of such fiscal year; and

 

(iii) other Employee Benefits to which the Executive is entitled upon
termination of employment in accordance with the terms of the plans and programs
of the Company.

 

(c) Cause. (i) The Company may, at its option, terminate the Executive’s
employment under this Agreement for Cause (as hereinafter defined) upon written
notice

 

3



--------------------------------------------------------------------------------

to the Executive (the “Cause Notice”). Any such termination for Cause shall be
authorized by the Board. The Cause Notice shall state the particular action(s)
or inaction(s) giving rise to termination for Cause.

 

(ii) As used in this Agreement, the term “Cause” shall mean any one or more of
the following:

 

(A) The Executive’s commission of a felony or any other crime involving moral
turpitude, fraud, misrepresentation, embezzlement, or theft,

 

(B) The Executive’s engaging in any other activity that is harmful (including
alcoholic or other self-induced affliction), in a material respect, to the
Company, any of its subsidiaries or the Parent, monetarily or otherwise, as
determined by a majority of the Board;

 

(C) The Executive’s material malfeasance (including, without limitation, any
intentional act of fraud or theft), misconduct, or gross negligence in
connection with the performance of his duties hereunder;

 

(D) The Executive’s significant violation of any statutory or common law duty of
loyalty to the Company, any of its subsidiaries or the Parent;

 

(E) The Executive’s material breach of this Agreement or of a material policy of
the Company or the Parent (including, without limitation, disclosure or misuse
of any confidential or competitively sensitive information or trade secrets of
the Company, any of its subsidiaries or the Parent);

 

(F) The Executive’s refusal or failure to carry out directives or instructions
of the majority of the Board that are consistent with the scope and nature of
the Executive’s duties and responsibilities set forth herein; or

 

(G) Any breach by the Executive of any one or more of the covenants contained in
Section 6, 7, 8, 9 or 10 hereof.

 

(iii) With respect to E and F above, the Executive shall have ten days after the
Cause Notice is given to cure the particular action(s) or inaction(s), to the
extent a cure is possible. If the Executive so effects a cure to the
satisfaction of the Board, the Cause Notice shall be deemed rescinded and of no
force or effect.

 

(iv) The exercise of the right of the Company to terminate this Agreement
pursuant to this Section 4(c) shall not abrogate the rights or remedies of the
Company in respect of the breach giving rise to such termination.

 

(v) If the Company terminates the Executive’s employment for Cause, all
obligations of the Company hereunder shall cease, except that the Executive
shall be entitled to the payments and benefits specified in Sections 4(b)(i) and
4(b)(iii) hereof.

 

4



--------------------------------------------------------------------------------

(d) Termination Without Cause. The Company may, at its option, terminate the
Executive’s employment under this Agreement upon written notice to the Executive
for a reason other than a reason set forth in Section 4(a), 4(b) or 4(c). Any
such termination shall be authorized by the Board. If the Company terminates the
Executive’s employment for any such reason, all obligations of the Company
hereunder shall cease immediately, except that the Executive shall be entitled
to:

 

(i) accrued Base Salary through and including the date of the Executive’s
termination of employment;

 

(ii) other Employee Benefits to which the Executive is entitled upon termination
of employment in accordance with the terms of the plans and programs of the
Company; and

 

(iii) an amount equal to the Executive’s Annual Base Salary as in effect
immediately prior to the Executive’s termination of employment, payable in
twelve (12) equal monthly installments following the Executive’s termination of
employment with the Company.

 

(e) Voluntary Termination for Good Reason. If the Executive reasonably believes
he has Good Reason (as defined below) to terminate employment he must give the
Board sixty (60) days prior written notice (or such shorter period as may be
permitted by the Board) and a reasonable opportunity to cure, which shall be a
minimum of thirty (30) days. If the Board fails to cure the Good Reason within
such reasonable time, the Executive may voluntarily terminate his employment
with the Company prior to the end of the Employment Period. If the Executive
voluntarily terminates his employment pursuant to this Section 4(e), the
Executive shall be entitled to receive the payments and benefits specified by
Section 4(d), payable in accordance with and subject to the conditions of such
Section. For purposes of this Agreement, “Good Reason” shall mean (i) the
assignment to the Executive of duties inconsistent with the position of
President and Chief Executive Officer of the Company, or (ii) the assignment of
the Executive to a position of lesser dignity or (iii) any Voluntary Termination
by the Executive on any date that is at least six months following the closing
of a Sale of the Parent and no more than one year following such event. Any
dispute which may arise concerning whether a voluntary termination of employment
by the Executive is for Good Reason shall be resolved by an arbitrator appointed
pursuant to Section 15.

 

(f) Other Voluntary Termination. Upon 60 days prior written notice to the
Company (or such shorter period as may be permitted by the Board), the Executive
may voluntarily terminate the Executive’s employment with the Company for any
reason. If the Executive voluntarily terminates the Executive’s employment
pursuant to this Section 4(f), all obligations of the Company hereunder shall
cease immediately, except that the Executive shall be entitled to the payments
and benefits specified in Sections 4(d)(i) and 4(d)(ii) hereof.

 

5. Federal and State Withholding. The Company shall deduct from the amounts
payable to the Executive pursuant to this Agreement the amount of all required
federal, state and local withholding taxes in accordance with all applicable
federal employment taxes.

 

5



--------------------------------------------------------------------------------

6. Noncompetition; Nonsolicitation. (a) General. The Executive acknowledges that
in the course of the Executive’s employment with the Company the Executive has
and will become familiar with trade secrets and other confidential information
concerning the Company, its subsidiaries and the Parent and that the Executive’s
services will be of special, unique and extraordinary value to the Company, its
subsidiaries and the Parent.

 

(b) Noncompetition. The Executive agrees that during the period of the
Executive’s employment with the Company, the period, if any, during which the
Executive is receiving payments from the Company pursuant to Section 4, and for
a period of two years thereafter the Executive shall not in any manner, directly
or indirectly, through any person, firm or corporation, alone or as a member of
a partnership or as an officer, director, stockholder, investor or employee of
or consultant or other agent to any other corporation or enterprise or
otherwise, engage or be engaged, or assist any other person, firm, corporation
or enterprise in engaging or being engaged, in any business, in which the
Executive was involved or had knowledge, being conducted by, or contemplated by,
the Company or any of its subsidiaries as of the termination of the Executive’s
employment in any geographic area in which the Company, any of its subsidiaries
or the Parent is then conducting or is contemplating conducting such business.

 

(c) Nonsolicitation. The Executive further agrees that during the period of the
Executive’s employment with the Company, the period if any during which the
Executive is receiving payments from the Company pursuant to Section 4, and for
a period of three years thereafter, the Executive shall not (i) in any manner,
directly or indirectly, induce or attempt to induce any employee of the Company,
any of its subsidiaries or the Parent to terminate or abandon his or her
employment for any purpose whatsoever or (ii) in connection with any business to
which Section 6(b) applies, call on, service, solicit or otherwise do business
with any customer of the Company, any of its subsidiaries or the Parent;
provided, however, the Executive may solicit business with any customer of the
Company, any of its subsidiaries or the Parent to the extent that such business
is unrelated to the business conducted or contemplated being conducted between
the Company, its subsidiaries or the Parent and their customers.

 

(d) Exceptions. Nothing in this Section 6 shall prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than two percent of the outstanding stock of any class
of a corporation, any securities of which are publicly traded, so long as the
Executive has no active participation in the business of such corporation.

 

(e) Reformation. If, at any time of enforcement of this Section 6, a court or an
arbitrator holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court or
arbitrator shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law. This Agreement shall not
authorize a court or arbitrator to increase or broaden any of the restrictions
in this Section 6.

 

7. Nondisparagement. The Executive agrees that during the Executive’s employment
with the Company and thereafter, the Executive shall not directly (or through
any

 

6



--------------------------------------------------------------------------------

other person or entity) make any public or private statements (whether oral or
in writing) that are derogatory or damaging to the Company or the Parent,
including, but not limited to its businesses, activities, operations, affairs,
reputation or prospects or any of their officers, employees, or current or
former directors or shareholders. The Company also agrees that during the
Executive’s employment with the Company and thereafter, the Company shall not at
any time make any defamatory public or private statements, whether oral or in
writing, concerning the Executive.

 

8. Confidentiality. The Executive shall not, at any time during the Employment
Period or thereafter, make use of or disclose, directly or indirectly, any (i)
trade secret or other confidential or secret information of the Company, any of
its subsidiaries or the Parent or (ii) other technical, business, proprietary or
financial information of the Company, any of its subsidiaries or the Parent not
available to the public generally (“Confidential Information”), except to the
extent that such Confidential Information (a) becomes a matter of public record
or is published in a newspaper, magazine or other periodical or on electronic or
other media available to the general public, other than as a result of any act
or omission of the Executive, (b) is required to be disclosed by any law,
regulation or order of any court or regulatory commission, department or agency,
provided that the Executive gives prompt notice of such requirement to the
Company to enable the Company to seek an appropriate protective order, or (c) is
required to be used or disclosed by the Executive to perform properly the
Executive’s duties under this Agreement. Promptly following the termination of
the Employment Period, the Executive shall surrender to the Company all records,
memoranda, notes, plans, reports, computer tapes and software and other
documents and data which constitute Confidential Information which the Executive
may then possess or have under the Executive’s control (together with all copies
thereof).

 

9. Standstill. The Executive hereby agrees that, unless specifically requested
in writing in advance by the Board, the Executive will not at any time during
the period of the Executive’s employment with the Company, the period, if any,
during which the Executive is receiving payments from the Company pursuant to
Section 4, and for a period of three years thereafter (and the Executive will
not at any time during such period assist or encourage others to) participate,
directly or indirectly in any activity that, if consummated, would result in a
Change in Control of the Parent. For purposes of this Section 9, a Change in
Control of the Parent shall mean (a) any sale or other disposition of all or
substantially all of the assets of the Parent, (b) any acquisition of more than
40% of the then outstanding shares of common stock of the Parent, (c) any merger
in which the existing stockholders of the Parent fail to own 50% or more of the
corporation resulting from such merger or (d) any change in the membership of
the Board such that the individuals who, as of the date of this Agreement,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided, however, that any individual who
becomes a director of the Parent subsequent to the date of this Agreement whose
election, or nomination for election by the Parent’s stockholders, was approved
by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Parent as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-l 1 of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any other actual or
threatened solicitation of proxies or consents by or on behalf of any
individual, entity or group, including any “person” within the meaning of
Section 13(d) of the Exchange Act, other than the Board shall be deemed a member
of the Incumbent Board.

 

7



--------------------------------------------------------------------------------

10. Inventions. The Executive agrees to disclose fully and promptly to the
Company in writing, upon the Company’s request, all discoveries and
improvements, patentable or otherwise, trade secrets and ideas, writings and
copyrightable material which may be conceived by the Executive or developed or
acquired by the Executive during the Employment Period or the six-month period
thereafter and which may pertain directly or indirectly to the business of the
Company, any of its subsidiaries or the Parent (collectively, “Inventions”). All
Inventions shall constitute works made for hire owned by the Company and shall
be the exclusive property of the Company. To the extent any Invention does not
constitute a work made for hire, the Executive hereby assigns to the Company,
without further consideration, the Executive’s entire right, title and interest
in and to such Invention, under patent, copyright, trade secret and trademark
law, in perpetuity or for the longest period otherwise permitted by law. The
Executive shall, upon the Company’s request, execute, acknowledge and deliver to
the Company all instruments and do all other acts which are necessary or in the
Company’s opinion desirable to evidence more fully transfer of ownership of any
Invention to the Company, or to enable the Company, any of its subsidiaries or
the Parent, to file and prosecute applications for, and to acquire, maintain and
enforce, all patents, trademarks and copyrights in all countries.

 

11. Enforcement. The parties hereto agree that the Company, its subsidiaries and
the Parent would be damaged irreparably in the event that any provision of
Section 6, 7, 8, 9 or 10 of this Agreement were not performed in accordance with
its terms or were otherwise breached and that money damages would be an
inadequate remedy for any such nonperformance or breach. Accordingly, the
Company and the Parent and their successors and permitted assigns shall be
entitled, in addition to other rights and remedies existing in their favor, to
an injunction or injunctions to prevent any breach or threatened breach of any
of such provisions and to enforce such provisions specifically (without posting
a bond or other security). The Executive agrees that the Executive will submit
to the personal jurisdiction of the courts of the State of Delaware in any
action by the Company or the Parent enforce an arbitration award against the
Executive or to obtain interim injunctive or other relief pending an arbitration
decision.

 

12. Representations. The Executive represents and warrants to the Company that
(a) the execution, delivery and performance of this Agreement by the Executive
does not and will not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which the Executive is bound, (b) the Executive is
not a party to or bound by any employment agreement, noncompetition agreement or
confidentiality agreement with any other person or entity and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms.

 

13. Survival. Sections 6, 7, 8, 9 and 10 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Employment Period.

 

14. Arbitration. Except as otherwise set forth in Section 12 hereof, any dispute
or controversy between the. Company or the Parent and the Executive, whether
arising

 

8



--------------------------------------------------------------------------------

out of or relating to this Agreement, the breach of this Agreement, or
otherwise, shall be settled by arbitration in the State of Delaware administered
by the American Arbitration Association, with any such dispute or controversy
arising under this Agreement being so administered in accordance with its
Commercial Rules then in effect, and judgment on the award rendered by the
arbitrator maybe entered in any court having jurisdiction thereof. The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction. However, either party may, without inconsistency
with this arbitration provision, apply to any court having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved. Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of the
Company and the Executive. The Company and the Executive acknowledge that this
Agreement evidences a transaction involving interstate commerce. Notwithstanding
any choice of law provision included in this Agreement, the United States
Federal Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision.

 

15. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (b) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 16:

 

If to the Company, to:

 

FATS, Inc.

7340 McGinnis Ferry Road

Suwanee, Georgia 30174

Attention: Chief Financial Officer

 

With copies to:

 

Scott Perekslis

Managing Director

Centre Partners Management LLC

30 Rockefeller Plaza

New York, New York 10020

 

If to the Executive, to:

 

Ronavan R. Mohling

1665 Sugarloaf Club Drive

Duluth, GA 30097

 

9



--------------------------------------------------------------------------------

16. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

17. Entire Agreement. This Agreement, and the agreements referenced herein,
constitute the entire agreement and understanding between the parties with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related in any manner to the subject matter hereof.

 

18. Successors and Assigns. This Agreement shall be enforceable by the Executive
and the Executive’s heirs, executors, administrators and legal representatives,
and by the Company and its successors and assigns.

 

19. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
regard to principles of conflict of laws.

 

20. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

21. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

FATS, INC.

By:

 

/s/ Jim Hall

--------------------------------------------------------------------------------

Title:

 

VP Human Resources & Administration

RONAVAN R. MOHLING

/s/ Ronavan R. Mohling

--------------------------------------------------------------------------------

 

11